   EXHIBIT 10.3
 
 
[acorda_logobw.jpg]



 
 
June 15, 2015






Dear Enrique:
 
Acorda has added an additional $35K toward your relocation assistance; this
includes extending the lease for the year at the Windsor at The Gramercy (2
Canfield Avenue, White Plains, NY10601), effective September 1, 2015 through
August 31, 2016. During this time the Company is responsible for your monthly
rent ($2,530.00) including the unit, parking space and full use of the community
amenities), as well as your Con Edison and Cable/Internet expenses (not
included). You may also use your relocation allowance toward travel or any item
that is involved under the relocation benefit. Should you voluntarily terminate
your employment with the Company, you agree to reimburse the Company for the
above expenses on a pro-rated basis. Please sign and date below in
acknowledgement of the extension and terms. Do not hesitate to contact me with
any questions.







Best regards,








Denise J. Duca
Executive Vice President - Human Resources


Signature    /s/ Enrique
Carrazana                                                              Date:
6/29/2015
